DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1, 5, 11, 13, 16, 24, 27, 28, 30 and 31 are pending and presented for examination.

Response to Arguments
Applicant’s arguments, see amendment, filed 7/28/2021, with respect to the rejections of claims 1, 5, 11, 13, 16, 24, 27, 28, 30 and 31 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 
However, newly amended claim 24 is rejected as being indefinite for the reasons as presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	Claim 24 recites radiation curing the at least one vaporized monomer or oligomer. However, this is not consistent with the parent claim which recites that “the condensed portion of the reactant vapor” is chemically reacted. Therefore, claim 24 is indefinite. It appears that applicants intend to claim “radiation curing the condensed portion of the reactant vapor comprising the at least one vaporized monomer or oligomer”. 

Allowable Subject Matter
2.	Claims 1, 5, 11, 13, 16, 27, 28, 30 and 31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach a process as claimed in claim 1. In particular, the prior art fails to teach condensing a portion of a reactant vapor comprising a monomer or oligomer on a substrate that is transited through a vaporization area, wherein the surface energy and the surface tension are selected as claimed, such that the monomer or oligomer beads up on the surface thereby providing a discontinuous layer. As convincingly argued by applicant’s the closest prior art of record fails to teach or suggest the selection of a monomer/oligomer and a substrate having the claimed surface tension and surface energy relationship as claimed.

Conclusion
	Claims 1, 5, 11, 13, 16, 24, 27, 28, 30 and 31 are pending.
	Claim 24 is rejected.
	Claims 1, 5, 11, 13, 16, 27, 28, 30 and 31 are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ROBERT S WALTERS JR/
September 24, 2021Primary Examiner, Art Unit 1796